Citation Nr: 0014756	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  92-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to an increased (compensable) rating for 
postoperative residuals of left inguinal herniorrhaphy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to September 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified before a Member of the Board sitting in 
Washington, D.C., in March 1993.  A transcript of this 
hearing is of record.  In May 1993, the case was remanded to 
the RO for additional development.  At that time the issues 
on appeal included entitlement to service connection for a 
lung disorder, including bronchitis and asbestosis.  The RO 
accomplished the additional development and returned the 
claims file to the Board.  

In August 1995, the Board informed the veteran that the 
Member of the Board who conducted the hearing in March 1993 
was no longer employed by the Board.  The veteran stated that 
he wanted to attend a hearing before a Member of the Board at 
the RO.  This case was remanded for a second time in August 
1995 to afford the veteran a personal hearing before a Member 
of the Board in accordance with his wishes.  The veteran 
thereafter requested that the hearing be held in Washington, 
D.C.  A hearing was held before the undersigned Member of the 
Board in Washington, D.C., in March 1996.  A transcript of 
this hearing is of record.  

Finally, this case was remanded for a third time in October 
1996 for additional development to include obtaining 
additional service, VA, and private treatment records as well 
as affording the veteran a VA pulmonary examination by a 
pulmonary disease specialist.  After the requested 
development was accomplished, the RO granted service 
connection for diffuse interstitial fibrosis (asbestos 
exposure).  Additionally, the RO confirmed the denial of 
service connection for diabetes mellitus and confirmed and 
continued the zero percent rating for postoperative residuals 
of left inguinal herniorrhaphy.  Thereafter, the veteran's 
claims file was returned to the Board.  In this regard, it is 
noted that the granting of service connection for diffuse 
interstitial fibrosis (asbestos exposure) constituted a full 
award of the benefit sought on appeal with respect to this 
issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (overruling West v. Brown, 7 Vet. App. 329 (1995) 
and ruling that a notice of disagreement applies only to the 
element of the claim being decided).  See also Holland v. 
Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd sub nom. Holland 
v. Brown, 9 Vet. App. 324 (1996).  Accordingly, the Board 
finds that the lung disorder claim is no longer in appellate 
status, and, therefore, the decision herein will be limited 
to the issues of entitlement to service connection for 
diabetes mellitus and entitlement to a compensable evaluation 
for postoperative residuals of left inguinal herniorrhaphy.

In a March 1999 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a fungal 
infection of the feet and groin.  Thereafter, in a statement 
submitted in May 1999, the veteran expressed disagreement 
with this determination.  However, the veteran did not 
express a desire for appellate review, instead he requested a 
hearing and that the issue be reconsidered.  The RO construed 
the May 1999 statement as a request for a hearing, not a 
notice of disagreement.  The Board concurs inasmuch as a 
notice of disagreement "must be in terms which can be 
reasonably construed as disagreement with [a] determination 
and a desire for appellate review."  38 C.F.R. § 20.201 
(emphasis added).  The veteran thereafter testified at a 
hearing in August 1999.  By a decision in September 1999, an 
RO hearing officer again denied his claim.  To this point, 
the record does not reflect that the veteran has filed a 
notice of disagreement as to this issue.  Therefore, the 
Board has no jurisdiction of this matter.


FINDINGS OF FACT

1. Diabetes was not shown to be present during the veteran's 
military service or during the initial post-service year, 
and no competent evidence of a nexus between the currently 
diagnosed diabetes and any incident of service is of 
record.

2. The veteran's postoperative left inguinal herniorrhaphy is 
manifested by a small, recurrent, mild left inguinal 
hernia and a barely visible nontender scar.


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for diabetes is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2. The criteria for a rating of 10 percent, but not higher, 
for residuals of a left inguinal herniorrhaphy have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Relevant Laws and Regulations:  Service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (1999).

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime 
service after December 31, 1946, and certain chronic diseases 
(including diabetes) become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the second and third elements of a 
well-grounded claim may also be satisfied under 38 C.F.R. § 
3.303(b), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Factual Background:  The veteran's June 1955 enlistment 
examination reflect that urinalysis was negative for sugar 
and albumin, and that his endocrine system was normal.  
However, the examiner noted the following:  "Inconsistant 
(sic) albuminuria, no history of kidney disease, no symptoms 
now."  The veteran reported no history of sugar or albumin 
in the urine.  His service medical records reflect that a 
urine analysis was ordered in connection with a March 1956 
inguinal hernioplasty.  However, the results of the urine 
analysis are not of record and the inguinal hernioplasty was 
performed.  There are no service medical records reflecting 
complaints or findings indicative of diabetes.  On his 
September 1958 separation examination, urinalysis was 
negative for sugar and albumin, and his endocrine system was 
normal.  As noted above, the veteran was released from active 
military service in September 1958.

Associated with the service medical records is a 
certification signed by the veteran in December 1962 in which 
he reported that he had no history of sugar or albumin in the 
urine.  He noted that he had had a hernia operation in 1956 
and that he had been in good physical condition ever since.

The claims file contains records which reflect that the 
veteran was employed as a merchant seaman for various periods 
from September 1967 to August 1981.

A July 1979 hospital summary reflects that the veteran was 
admitted for detoxification.  This medical report notes that 
the veteran was "a known diabetic" and that he had "had 
diabetes for about 10 years."  The diagnoses included 
diabetes mellitus.

Private outpatient treatment records, dated from March 1989 
to June 1999, reflect that the veteran was treated for 
various problems which included diabetes mellitus, a seizure 
disorder, mouth and feet ulcerations, abdominal and 
epigastric pain, moderate chronic bronchitis, and probable 
mild asbestosis.  These records also show that, in August 
1991, the veteran underwent a colonoscopy and polypectomy due 
to the instability of his diabetes mellitus.  

In a December 1990 statement, the veteran claimed that he was 
healthy when he entered service; however, when he was being 
prepared for his hernia operation during service, he was fed 
"jello and unsalted crackers till [his] sugar level got down 
low enough to do the surgery."

A March 1991 report of VA examination reflects that the 
veteran had been a diabetic on therapy since 1967.  With 
respect to the endocrine system, the examiner noted that the 
veteran was an insulin-dependent diabetic.  The diagnoses 
included insulin-dependent diabetes.  

An October 1991 report of VA examination reflects that the 
veteran had been a diabetic since he was seventeen years of 
age.  Upon examination of the endocrine system, it is noted 
that the veteran is an insulin-dependent diabetic.  The 
diagnoses include diabetes mellitus, insulin dependent.  

In a March 1992 letter to President George Bush, the veteran 
claimed that his career with the Navy ended because, while 
being treated for strep throat, he was told that he had 
diabetes.

In a June 1993 letter to the RO, the veteran alleged that his 
"records do not reflect a true and accurate account of [his] 
health circumstances during [his] service time or [his] 
civilian employment with the Navy."

During his March 1993 hearing before a Member of the Board, 
the veteran testified that his first diagnosis of diabetes 
was in 1969.  However, the veteran alleged that his diabetes 
condition had been discovered by service physicians prior to 
this date.  Specifically, he recalled that, in connection 
with his 1955 hernia surgery, glucose tolerance tests were 
performed and it was determined that the hernia surgery had 
to be postponed for a few days until his blood sugar could be 
brought down because it was too high.

During his March 1996 hearing before the undersigned Member 
of the Board sitting in Washington, D.C., the veteran 
recalled that he initially began treatment for diabetes in 
1961 or 1962.  He testified that he was diabetic prior to 
enlistment and, although his enlistment examination showed 
that his blood sugar was high, he was locked in a room and 
permitted to consume only tea with Sweet'n Low until his 
blood sugar was low enough to ship him out.  He claimed that 
his service medical records were altered to show that he did 
not have diabetes or high blood sugar during service.  The 
veteran testified that he does not claim that his diabetes 
was either incurred in or aggravated by service; rather, he 
claims that, because his diabetes existed prior to service 
and high blood sugar was shown on enlistment, he should not 
have been accepted into military service.  

The veteran provided similar testimony with respect to the 
issue of entitlement to service connection for diabetes 
mellitus during his August 1999 personal hearing before a 
hearing officer at the RO.

Analysis:  The claim for service connection for diabetes 
mellitus is not well grounded because diabetes mellitus was 
not diagnosed during service, or shown to a degree of at 
least ten percent within one year of the veteran's discharge 
from service, and there is no medical "nexus" evidence of a 
link between his currently diagnosed diabetes and his 
military service.  See Caluza and Epps, both supra.  The 
earliest actual diagnosis of diabetes mellitus is not shown 
until July 1979, more than twenty one years following the 
veteran's separation from active service.  Accordingly, the 
claim for service connection for diabetes mellitus must be 
denied.  Id.

The veteran has reported that his first diagnosis of diabetes 
was in 1969.  He has also indicated that he initially began 
treatment for diabetes in 1961 or 1962.  He has claimed that 
his career with the Navy ended because, while being treated 
for strep throat, he was told that he had diabetes.  In this 
regard the Board notes that, the veteran served on active 
duty from June 1955 to September 1958.  He had employment as 
a merchant seaman for various periods until at least August 
1981.  

Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 (Nov. 
23, 1977) [hereinafter Public Law 95-202] provides that the 
service of certain groups who rendered service to the Armed 
Forces of the United States shall be considered "active duty 
for the purposes of all laws administered by the Secretary of 
Veterans Affairs" if the Secretary of Defense designates the 
group for such consideration based upon the factors listed in 
the statute.  Pursuant to Public Law 95-202, the Secretary of 
Defense promulgated regulations establishing detailed 
criteria by which to determine whether a group qualifies for 
active-duty consideration under that Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.  Pursuant to 
those regulations, the Secretary of the Air Force eventually 
determined that the service of American Merchant Marines in 
Oceangoing Service during the period from December 7, 1941, 
to August 15, 1945, will be considered active duty.  See 53 
Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15) (1999) 
(certifying as "active military service" the service of 
American Merchant Marines in Oceangoing Service during the 
period from December 7, 1941, to August 15, 1945).  
Additionally active military service has been certified to 
include United States Merchant Seamen who served on 
blockships in support of Operation Mulberry and civilian 
crewmen of the United States Coast and Geodetic Survey 
Vessels who performed their service in areas of immediate 
military hazard while conducting cooperative operations with 
and for the United States Armed Forces within the time frame 
of December 7, 1941 to August 15, 1945.  38 C.F.R. § 
3.7(x)(14) and (20).  Also included are persons with active 
service in the Coast Guard on or after January 29, 1915, 
while under jurisdiction of the Treasury Department, Navy 
Department, or the Department of Transportation.  38 C.F.R. § 
3.7 (h).

Accordingly, inasmuch as the veteran's employment as a 
merchant seaman was for various periods from September 1967 
to August 1981, it is not considered "active duty for the 
purposes of all laws administered by the Secretary of 
Veterans Affairs" and the veteran is not entitled to 
compensation for injury or disease incurred in or aggravated 
during this period.

The Board acknowledges the veteran's repeated assertions that 
high blood sugar was shown during service and that service 
physicians knew of his diabetes during his period of service.  
The veteran, as a lay person, is not competent to provide 
medical opinions; thus his assertions as to diagnosis of 
diabetes or laboratory findings of high blood sugar cannot 
constitute evidence of a well-grounded claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit.

The Board further acknowledges the veteran's contention that 
his service medical records were altered to reflect that he 
had no treatment for diabetes or findings of high blood 
sugar.  However, the Board has searched for indications that 
the record has been altered or otherwise tampered with, but 
can find no indications to this effect.


Increased Evaluation

Relevant Laws and Regulations:  A veteran's assertion of an 
increase in severity of a service-connected disorder 
constitutes a well-grounded claim requiring the VA to fulfill 
the statutorily required duty to assist 38 U.S.C.A. § 5107(a) 
because it is a new claim and not a reopened claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts pertinent to 
this issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994)

Factual Background:  An August 1979 rating decision 
established service connection for residuals of a left 
inguinal herniorrhaphy.  This action was based on service 
medical records reflecting that the veteran underwent a left 
inguinal hernioplasty in March 1956 and a July 1979 report of 
VA hospitalization which noted bilateral inguinal 
herniorrhaphy scars and a small umbilical hernia.  A 
noncompensable evaluation was assigned.

Private treatment records, dated from March 1989 to October 
1996, reflect that the veteran was treated for various 
disorders.  These records do not include treatment for or 
complaints referable to postoperative residuals of left 
inguinal herniorrhaphy. 

A March 1991 report of VA examination notes that the veteran 
occasionally complained of a little discomfort and bulging in 
the area of the hernia but had not had to have a repeat 
operation.  Examination of the hernia revealed a well healed 
scar and the examiner detected no recurrence.  The diagnoses 
included postoperative status, left inguinal hernia repair.  

Upon VA examination in October 1991, the veteran reported no 
complaints referable to postoperative residuals of left 
inguinal herniorrhaphy.  Physical examination revealed that a 
hernia was not present.  

During his March 1993 hearing before a Member of the Board, 
the veteran testified that his postoperative residuals of 
left inguinal herniorrhaphy prevent him from sitting with his 
legs close together for any length of time without irritating 
him.  With respect to pain, the veteran stated, "if I leave 
them alone, they leave me alone but sometimes it comes on 
like a gas pain."  He reported that he occasionally wears a 
truss or a belt.  

A December 1993 report of VA examination notes that, if the 
veteran stands quickly from a sitting position, he may have 
discomfort in the left groin area.  Examination of the 
inguinal areas revealed a bilateral scar of inguinal hernia 
repair.  It is noted that that the left testicle was 
consistently elevated and seemed to be near the groin area.  
It did not fall down into the scrotum as the right testicle 
did.  It was also noted that there was moderate tenderness of 
"this" testicle but no actual swelling was present.  The 
veteran was wearing a suspensory and indicated that he had 
been wearing it about one third of the time for years.  The 
veteran reported that he wore the suspensory if he was going 
to do any car work, go to the grocery store, or do any 
lifting.  The diagnoses included status post herniorrhaphy on 
the left, with continuing pain in the operative side and a 
tender right testicle.  

In a May 1994 statement, the veteran reported that, when his 
left inguinal herniorrhaphy flares up, it is extremely 
painful for him to sit, walk, or move in certain ways.  

During his March 1996 hearing before the undersigned Member 
of the Board, the veteran testified that the residuals of his 
postoperative left inguinal herniorrhaphy were productive of 
occasional pain and required him to wear a belt "all the 
time" unless he had gotten chafed or developed a cyst or 
soreness.  

Private treatment records reflect that, in November 1996, the 
veteran complained of left groin pain and requested a groin 
check.  Examination revealed a slight left inguinal bulge and 
the assessment was mild left inguinal hernia, small, 
recurrent (30%).

A May 1999 report of VA examination reflects the veteran's 
complaint that, when he strains himself, he hurts in the left 
inguinal region and he sometimes notes a bulge there.  He 
reported that he had not been advised to have an operation 
for this and he was not complaining of constipation, 
diarrhea, nausea, or vomiting.  Physical examination revealed 
a left inguinal herniorrhaphy scar which had "an excellent 
cosmetic effect," was non-tender to touch, and barely 
discernible.  The examiner noted no evidence of cheloid 
formation or hypertrophy of the scar.  The examiner further 
noted that "on careful examination" he did "not detect a 
recurrence of the left inguinal hernia.  However, on deep 
application of pressure along the inguinal canal and 
ligament, the veteran was noted to experience discomfort.  
The impression was postoperative status left inguinal 
herniorrhaphy, without recurrence.  

A June 1999 report of "general reevaluation" by a private 
physician reflects that the veteran's left inguinal hernia 
continued to plague him when he tried to pick anything up.  
Abdominal examination revealed a right upper quadrant scar 
and no mass or tenderness.  The examiner noted a direct left 
inguinal hernia which was not large and appeared to lie 
between the two sides of a previous repair, thus, the 
examiner commented that it was "almost a ventral hernia."  
It was noted that the right inguinal herniorrhaphy had held.  
The impression included direct left inguinal hernia.  

During his August 1999 personal hearing before a hearing 
officer at the RO, the veteran testified that his 
postoperative residuals of left inguinal herniorrhaphy was 
productive of pain when he attempted to do anything 
strenuous, such as lifting or engaging in sexual activity.  

Analysis:  Disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

A noncompensable (0 percent) rating is assigned for an 
inguinal hernia which is small, reducible, or without true 
hernia protrusion; or one which is not operated, but 
remediable.  A 10 percent rating is warranted for a 
postoperative inguinal hernia which is recurrent, readily 
reducible and well supported by truss or belt.  A 30 percent 
rating is assigned for an inguinal hernia which is small, 
postoperative, recurrent, or unoperated irremediable, not 
well supported by truss, or not readily reducible.  A 60 
percent rating requires a large, postoperative, recurrent 
hernia not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  38 C.F.R. § 
4.114, Diagnostic Code 7338 (1999).

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
rating is warranted for a superficial, poorly nourished scar 
with repeated ulceration.  Diagnostic Code 7804 provides for 
a 10 percent rating for a superficial scar that is tender and 
painful on objective demonstration. 

The probative evidence of record demonstrates that the 
veteran's postoperative residuals of left inguinal 
herniorrhaphy include a well healed scar as well as 
complaints of pain upon strenuous activity.  However, no 
recurrence of the hernia was demonstrated until 1996.  
Specifically, in November 1996 the veteran sought treatment 
for left groin pain and examination revealed a slight left 
inguinal bulge.  The assessment was mild left inguinal 
hernia, small, recurrent.  Thereafter, although a recurrence 
of the left inguinal hernia was not found upon VA examination 
in May 1999, a June 1999 private treatment record included an 
impression of direct left inguinal hernia.  Accordingly, 
inasmuch as the evidence demonstrates that the veteran's 
postoperative left inguinal herniorrhaphy is productive of a 
recurrent hernia, the Board finds that the disability picture 
more nearly approximates the criteria for a 10 percent rating 
for postoperative residuals of left inguinal herniorrhaphy.  
38 C.F.R. § 4.114, Diagnostic Code 7338.  The criteria for a 
30 percent evaluation for this disability has not been 
demonstrated.

With regard to the veteran's herniorrhaphy scar, the May 1999 
report of VA examination reflects that the veteran's left 
inguinal herniorrhaphy scar had "an excellent cosmetic 
effect," was non-tender to touch, and barely discernible.  
Thus, the scar is not shown to be tender and painful on 
objective demonstration.  There is no evidence of poor 
nourishment or ulceration.  Thus, a compensable evaluation 
under 38 C.F.R. § 4.118, Diagnostic Codes 7803 or 7804, is 
not warranted.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

A rating of 10 percent, but not higher, for postoperative 
residuals of left inguinal herniorrhaphy is allowed, subject 
to the controlling regulations for the award of monetary 
benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

